Citation Nr: 0731636	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-24 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1967 to 
December 1968.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claims for 
service connection for disorders involving each segment of 
his spine - cervical, thoracic, and lumbar.

The veteran also appealed, but then withdrew, additional 
claims for a higher rating for his PTSD and for an earlier 
effective date.  He withdrew those additional claims in 
December 2005 after receiving an increase in the rating for 
his PTSD from 30 to 50 percent - retroactively effective 
from March 5, 2001.

In February 2007 the Board remanded the remaining claims for 
service connection for cervical, thoracic, and lumbar spine 
disorders to the RO to reschedule the veteran for a hearing 
there before a Veterans Law Judge of the Board (travel Board 
hearing).  

In the meantime, also in February 2007, the veteran filed 
another claim for a higher rating for his PTSD.

The RO rescheduled the veteran for a travel Board hearing, 
which was to be held on April 18, 2007, but he failed to 
appear for the proceeding and did not explain his absence or 
request to again reschedule his hearing.  So the Board deems 
his travel Board hearing request withdrawn.  38 C.F.R. 
§ 20.704(d) (2007).

In a May 2007 decision, the RO denied the veteran's claim for 
a rating higher than 50 percent for his PTSD.  He has since 
filed a timely notice of disagreement (NOD) in August 2007, 
through his representative, to initiate an appeal of that 
decision.  But the RO has not yet provided him a statement of 
the case (SOC) concerning that additional issue, so the Board 
must remand this claim to the RO, rather than merely 
referring it there.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  This remand will be via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims for service connection for disorders 
purportedly affecting the cervical, thoracic, and lumbar 
segments of his spine, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
these claims has been obtained.

2.  A spine disorder - regardless of the particular segment, 
was not shown during service or for many years after, and the 
competent medical evidence does not show a correlation 
between the veteran's current cervical, thoracic and lumbar 
spine disorders and his active military service, including 
any trauma he may have sustained.


CONCLUSION OF LAW

The veteran's cervical, thoracic, and lumbar spine disorders 
were not incurred or aggravated during his military service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a June 2003 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.

Moreover, the evidence associated with the veteran's claims 
file for consideration includes his service medical records, 
service personnel records, VA treatment records through 
December 2006, and lay statements.  Insofar as the hearings 
he requested, a travel Board hearing was first scheduled for 
October 2006, but he had requested just prior to that date to 
have the hearing rescheduled and, therefore, did not appear 
for the initial proceeding.  But even when his hearing was 
rescheduled for April 2007 (pursuant to the Board's February 
2007 remand directive), he still did not appear for that 
additional proceeding either.  And, as mentioned, he has not 
shown good cause for his failure to appear, 
so under 38 C.F.R. § 20.704(d) his hearing request is deemed 
withdrawn.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not a "one-way street."  If a 
claimant wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.).  He has not 
identified any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
So the Board finds that the duty to assist has been met.

The Board also has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary of VA that 
is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  See 
also Mayfield v. Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 
2007) (Mayfield IV) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
precedent decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.

The Court also indicated in Dingess, however, that where the 
grant of service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.

But in a more recent precedent case, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007), the Court limited its holding in 
Dingess by clarifying that where, as here, service connection 
has not been granted as of the date of the VCAA's enactment, 
the veteran is entitled to pre-decisional notice concerning 
all elements of his claim - including the downstream 
disability rating and effective date elements.  And if this 
did not occur, there is a question of whether this is 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(2007) (where the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that any errors in a 
VCAA notice for any of the elements of that notice are 
presumed to be prejudicial unless rebutted by VA); see, too, 
Simmons v. Nicholson, 487 F.3d 892 (2007) and Overton v. 
Nicholson, 20 Vet. App. 427, 436 (2006).

As a means of rectifying any problems with the June 2003 
letter, the RO sent the veteran another VCAA letter in 
February 2005.  This more recent letter correctly apprised 
him of the need to submit any evidence in his possession.  He 
was also notified in October 2006 and March 2007 of the 
evidentiary requirements to substantiate the downstream 
disability rating and effective date elements of his claim 
discussed in Dingess and Dunlap.  It does not appear, 
however, that after providing this additional notice the RO 
went back and again readjudicated his claim.  But this is 
inconsequential, and therefore at most harmless error, 
first because the Board is denying all three of his 
underlying claims for service connection, so any notice 
defect concerning those additional downstream elements of his 
claims is moot.  Also, he has not identified or submitted any 
additional evidence in response to the additional notice, so 
there is no need to readjudicate his claim and provide him a 
supplemental SOC (SSOC).  Cf. Medrano v. Nicholson, No. 04-
1009 (U.S. Vet. App. Apr. 23, 2007) (where after VA provides 
a content-compliant VCAA notice (on all requisite 
notice elements) - albeit in an untimely manner - and a 
claimant subsequently informs VA there is no further evidence 
to submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).  Therefore, the veteran is not prejudiced by 
the Board's consideration of his claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (requiring that the Board 
explain why it is not prejudicial to the veteran to consider 
evidence in the first instance, that is, without the RO 
having initially considered it).  So the Board will now 
proceed with adjudication of the veteran's claims.

Service Connection for Cervical, Thoracic, and Lumbar Spine 
Disorders

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain conditions are chronic, per se, such as arthritis, 
and therefore will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

VA radiology notes from March 2003 describe compression of 
the veteran's lumbar and thoracic spine endplates, and 
degenerative changes in his cervical spine.  So this evidence 
confirms he has current disability involving all three 
segments of his spine, to include arthritis.  Thus, the first 
Hickson element is substantiated with respect to all three 
claims.  However, in order to establish his entitlement to 
service connection, the evidence must also show his current 
disability is related to his military service - either on 
the basis of direct incurrence in service or by taking 
advantage of the special presumptive provisions for 
arthritis.  Hickson, supra; see also 38 C.F.R. §§ 3.307, 
3.309 and Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The veteran's service medical and personnel records show he 
fell from a motor vehicle while stationed in the Republic of 
Vietnam during August 1968.  As a consequence, he sustained a 
fracture of his right elbow/olecranon process.  However, the 
discharge report from his hospitalization for treatment of 
his injuries includes mention of a physical examination that 
was "entirely within normal limits," other than the elbow 
injury residuals.  Laboratory findings, noted to include a 
chest x-ray, were also entirely unremarkable.  After 
approximately two months of convalescent leave, he was 
described as "entirely well."  He returned to duty with an L-
3 profile due to his right upper extremity.  His military 
records are entirely unremarkable for any indication of a 
disease or injury involving any segment of his spine 
(cervical, thoracic, and/or lumbar).  His military service 
ended in December 1968.

Following service, in July 1969, the veteran had a VA 
examination for his elbow.  His pertinent medical and 
military history was discussed.  He complained of pain and 
limitation of motion in his right arm, but he did not have 
any complaints of neck or back problems.

On objective physical examination, his posture was good, his 
gait was normal, and his carriage was erect.  No 
abnormalities were noted about his head and neck.  
Examination of his spine, shoulders, and lower extremities 
also revealed no abnormalities.  X-rays of his chest revealed 
no abnormalities, either.

The first evidence of any complaints for possibly spine-
related symptoms are mental health notes from December 1998 
that indicate the veteran was involved in moving heavy 
furniture.  He complained of chest, shoulder, arm and neck 
pain related to that work.  That was nearly 30 years after 
his discharge from the military, and the lack of evidence of 
the claimed disorders for so many years is evidence against 
his claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).  Even so, the first 
actual diagnoses for spine conditions based on clinical 
medical evidence are contained in VA neurosurgery notes from 
March 2003.  This evidence, collectively, places the onset of 
the claimed disorders well outside of the presumptive period 
for service connection of arthritis addressed in 38 C.F.R. 
§§ 3.307, 3.309.

The March 2003 neurosurgery notes indicate the veteran had a 
30-year history of complaints of back and leg pain.  These 
notes do not indicate, however, that the VA physician who 
reported this had treated the veteran during those 
intervening years or that he had ever even seen the veteran 
in consultation prior to March 2003.  More importantly, this 
evidence does not reflect that he had reviewed any of the 
veteran's pertinent medical records or that he had based his 
statement on anything more than the veteran's medical history 
- as related by the veteran himself.  Cf. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); LeShore v. Brown, 8 Vet. 
App. 406 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.....)  Had he read the veteran's 
claims file, he would not have found a 30-year history of 
back and leg complaints, as the veteran self recounted.  
Also, other notes in this same report indicate the veteran 
reported for emergency treatment as a result of falling 
during a seizure.  So this statement is not probative in 
establishing the onset of etiology of his claimed disorders 
to within one year of separation from service.

During a March 2007 VA examination for an unrelated 
disability, the veteran reported working for many years with 
pipes and plumbing, before a combination of physical and 
mental difficulties caused him to stop working in 1996.  This 
is among the more recent medical evidence concerning his 
physical capabilities.  It suggests both an onset of symptoms 
at a time well after his discharge from the military and that 
his occupational history - since service, as a civilian, 
involved heavy lifting.

The veteran contends his current spine disabilities are 
attributable to the incident during service when his elbow 
was injured.  But nothing on file shows he has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion on this determinative issue of 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions and personal beliefs, 
no matter how sincere, cannot constitute competent medical 
evidence to support his claims.  38 C.F.R. § 3.159(a)(1).  
Also, there is some question as to his ability to recall his 
own medical history.  For example, a March 2003 VA 
physician's outpatient letter indicates the veteran has long- 
and short-term memory problems.  In discharge notes 
associated with a May 1998 hospitalization, he stated that he 
was in a coma for two months following the August 1968 
accident.  While the fact that an accident occurred is 
conceded and, indeed, his military personnel records suggest 
the accident may have been one that was serious enough to 
cause a fatality to another serviceman, the fact remains that 
the records of the veteran's treatment during service - and 
even for many years after his discharge, do not indicate he 
ever lost consciousness after that incident.  Also, in 
various correspondences, he has reported being ejected and 
thrown as far as 100 feet from his vehicle in that August 
1968 accident.  This, too, is not indicated in any 
contemporaneous records.

Other lay evidence on file includes a February 2005 statement 
from E.M., the veteran's mother.  In it, she states that he 
had severe neck and back pain at the time of his discharge 
from the military.  She also wrote that he quit jobs due to 
that pain, and that he was bedridden at times.  She is 
certainly competent to provide testimony as to her 
observations, however, her statement was made many years 
following the veteran's separation from service and is not 
nearly as probative in determining the onset of his 
disability as are his service medical records or, for 
example, the report of his July 1969 VA examination showing 
no spine abnormalities.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006).

In summary, the evidence shows the veteran has degenerative 
changes in his spine, but that these changes were not present 
during service or for many years after, and are unrelated to 
his military service, including his August 1968 motor vehicle 
accident.  Accordingly, the second and third Hickson elements 
are not substantiated, inasmuch as there is no evidence of a 
chronic condition during service or within the one-year 
presumptive period after service and, of equal or even 
greater significance, insufficient medical evidence linking 
any current spine disorder to service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

For these reasons and bases, the claims for service 
connection for cervical, thoracic, and lumbar spine disorders 
must be denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. at 519 (1996).


ORDER

Service connection for cervical, thoracic, and lumbar spine 
disorders is denied.




REMAND

As already alluded to, the RO denied the veteran's additional 
claim for a rating higher than 50 percent for his PTSD in a 
recent May 2007 decision.  And in making argument on the 
veteran's behalf in an August 2007 written brief 
presentation, his representative made statements that were 
tantamount to a NOD with the recent decision not to increase 
the rating for the PTSD.  But the RO has not provided the 
veteran an SOC in response to that NOD, nor has he been given 
an opportunity to perfect an appeal to the Board concerning 
this additional issue by filing a timely substantive appeal 
(VA Form 9 or equivalent statement).  Accordingly, this claim 
for a higher rating for the PTSD must be remanded to the RO 
for issuance of an SOC, as opposed to merely referred there.  
See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

The representative also argued, in support of the claim for a 
higher rating for the PTSD, that the veteran is entitled as 
well to a total disability rating based on individual 
unemployability (TDIU) - citing, in part, the RO's recent 
proposal in the May 2007 rating decision at issue to deem him 
incompetent.  The representative also cited the veteran's 
recent Global Assessment of Functioning (GAF) score.

The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU in an appealed claim for a higher 
rating for PTSD when the TDIU issue is raised by assertion or 
is reasonably indicated by the evidence, regardless of 
whether the RO has expressly addressed this additional issue.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 
(1991).  But the question of TDIU entitlement may be 
considered a component of an appealed increased rating claim 
only if the TDIU claim is based solely on the disability or 
disabilities that are the subject of the increased rating 
claim.  See VAOPGCPREC 6-96.  Here, this indeed appears to be 
the situation.

These PTSD and TDIU claims are "inextricably intertwined."  
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).


Accordingly, these claims are REMANDED for the following 
development and consideration:

Send the veteran an SOC concerning the 
issue of whether he is entitled to a 
rating higher than 50 percent for his PTSD 
(and considering also his additional, 
"inextricably intertwined" claim for a 
TDIU).  And if these claims remain denied, 
he and his representative also must be 
given an opportunity to "perfect" an 
appeal to the Board on these additional 
issue by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent 
statement).  If, and only if, he perfects 
a timely appeal should these claims be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


